    Case 3:19-cv-01999-MEM-EBC Document 11 Filed 04/20/20 Page 1 of 11



                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

HUGO ARELLANO-AYLLON,                 :
                                          CIVIL ACTION NO. 3:19-1999
                   Petitioner         :
                                               (JUDGE MANNION)
           v.                         :

WARDEN CRAIG A. LOWE,                 :

                   Respondent         :

                             MEMORANDUM1

     Petitioner Arrellano-Ayllon (“Petitioner”), a detainee of the United

States Department of Homeland Security (“DHS”), Immigration and Customs

Enforcement (“ICE”), presently confined at the Pike County Correctional

Facility, Lords Valley, Pennsylvania, filed the instant petition for writ of

habeas corpus pursuant to 28 U.S.C. §2241 (Doc. 1), challenging the

constitutionality of his continued detention pending removal from the United

States and seeking an individualized bond hearing.

     For the reasons set forth below, the Court will deny the petition for writ

of habeas corpus without prejudice.




     1
      This matter has been reassigned due to the death of the Honorable
James M. Munley.
     Case 3:19-cv-01999-MEM-EBC Document 11 Filed 04/20/20 Page 2 of 11




I.    Background

      Petitioner is a citizen and native of Mexico. (Doc. 8-1, p. 8). On

September 3, 2014, he applied for Deferred Action for Childhood Arrivals

(DACA)2 and on November 14, 2014, DHS approved his status for two years.

(Id. at 5). He was paroled into the United States on September 21, 2016, in

Houston, Texas after arriving at the Houston George Bush Intercontinental

Airport from Juarez, Mexico. (Id. at 7).

      Following a June 5, 2016 arrest for Driving Under the Influence,

Petitioner was convicted of Disorderly Conduct/Hazardous/Physical Offense

and sentenced to three-month probation. (Id. at 5, 6).

      His DACA status expired on May 22, 2018. (Id. at 3).

      A May 16, 2019 targeted operation by ICE’s Enforcement and Removal

Operations division resulted in Petitioner’s arrest. (Id. at 2). At the time of

arrest, he claimed a fear of return to Mexico. (Id. at 3.) ICE placed him in

removal proceedings with the issuance of a Notice to Appear charging him

as an inadmissible immigrant without proper entry documentation under




      2
       DACA provided protections for certain individuals without lawful
immigration status who had entered the United States as children. In re
United States, — U.S. —, 138 S. Ct. 443, 199 L. Ed. 2d 351 (2017).
                                     -2-
    Case 3:19-cv-01999-MEM-EBC Document 11 Filed 04/20/20 Page 3 of 11




Section 212(a)(7)(A)(i)(I) of the Immigration and Nationality Act (INA), 8

U.S.C. §1182(a)(7)(A)(i)(I), as amended. (Id. at 3, 8-10).

      On June 10, 2019, Petitioner appeared for his first master calendar

hearing at which time the immigration judge (“IJ”) continued his case until

July 1, 2019, to afford his attorney time to prepare. (Id. at 12-17). The next

week, the IJ granted the attorney’s motion to withdraw. (Id. at 19). Petitioner

appeared on July 1, 2019, and requested more time to obtain different

counsel. (Id. at 21-26). The IJ afforded him three additional weeks; his next

hearing was set for July 22, 2019. (Id. at 24).

      On July 22, 2019, counsel insisted that ICE had incorrectly charged

Petitioner and requested that the proceedings be terminated. (Id. at 27-34).

The IJ set an August 1, 2019 deadline for the filing of a motion to terminate

and set a new hearing date of August 19, 2019, to address the contested

removal and obtain an update on Petitioner’s adjustment of status, DACA

renewal application, application for asylum, and any other applications for

relief from removal he intended to file. (Id.)

      On August 1, 2019, Petitioner moved to terminate the proceedings. (Id.

at 41-53). At his August 19, 2019 hearing, the IJ judge denied the motion

and designated Mexico as his country of removal. (Id. at 54-63). Petitioner’s

attorney advised the court that Petitioner was pursuing marriage to a United
                                      -3-
    Case 3:19-cv-01999-MEM-EBC Document 11 Filed 04/20/20 Page 4 of 11




States Citizen to adjust status and a renewal of his DACA status with United

States Citizenship and Immigration Services (“USCIS”), as well as CAT, and

asylum through the immigration court. (Id.) Petitioner was afforded until

September 20, 2019, to submit a brief regarding which “particular social

group” he identified with on his applications for relief from removal and the IJ

set a merits hearing on his applications for November 20, 2019. (Id.). On

November 7, 2019, the IJ denied a request to continue the November 20,

2019 merits hearing on the basis that the hearing had been scheduled in

August and the motion seeking a continuance had not been filed until two

weeks prior to the hearing. (Id. at 65).

      On November 20, 2019, the IJ ordered Petitioner removed. (Id. at 101).

The IJ noted that no applications for relief from removal had been filed, and

while he had one application pending with USCIS, he waited until the last

minute to file it and had yet to file the second application he had expressed

an interest in filing six months prior. (Id.) Further, the IJ advised him that

“every second counts” when in removal proceedings and that despite the

passage of time and his inaction to date, he could still apply to terminate the

proceedings before the Board of Immigration Appeals (“BIA”) if he obtained

status at any time prior to removal. (Id. at 104-07).


                                      -4-
      Case 3:19-cv-01999-MEM-EBC Document 11 Filed 04/20/20 Page 5 of 11




       Petitioner appealed the IJ’s decision to the BIA. According to the

Executive Office for Immigration Review’s Automated Case Information

portal, the appeal is currently pending.

       On December 23, 2019, the IJ denied Petitioner’s request for a custody

redetermination based on the following: “Arriving Alien – No Jurisdiction;

[Petitioner] is in removal proceedings and case is on appeal at the BIA.”

(Doc. 8-1, p. 110).



II.    Discussion

       Under 8 U.S.C. §2241(c), a prisoner or detainee may receive habeas

relief only if he “is in custody in violation of the Constitution or laws or treaties

of the United States.” See 28 U.S.C. §2241(c)(3); see also Maleng v. Cook,

490 U.S. 488, 490 (1989). Because Petitioner is currently detained within the

jurisdiction of this Court and asserts that his continued detention violates due

process, this Court has jurisdiction over his §2241 petition. See Zadvydas v.

Davis, 533 U.S. 678, 699 (2001).

       Immigration officials are required to inspect arriving aliens before

granting admission to the United States. See 8 U.S.C. §§1101(a)(13)(A),

1225(a)(3). If the alien lacks valid entry documentation, he or she is deemed

inadmissible. Id. at §1182(a)(7)(A)(i)(I). If at the time of arrival, the alien
                                        -5-
    Case 3:19-cv-01999-MEM-EBC Document 11 Filed 04/20/20 Page 6 of 11




expresses an intent to apply for asylum, he or she receives an interview with

an asylum officer to assess whether there exists a credible fear of

persecution if he or she returns to their home country. Id. at §1225(b)(1)(A)(i);

cf. id. at §1225(c)(1); id. §1225(b)(1)(A)(ii), (B)(i). If the asylum officer

concludes that the alien has a credible fear of persecution, the alien is

referred to removal proceedings under 8 U.S.C. §1229(a), to allow an IJ to

consider the asylum application. 8 C.F.R. §208.30(f); see 8 U.S.C. §§1229a;

1225(b)(1)(B)(ii). The alien remains detained under §1225(b) during the

pendency of those proceedings. See Rades-Suarez v. Doll, No. 1:19-CV-

1946, 2020 WL 362696, at *1 (M.D. Pa. Jan. 22, 2020); Pulatov v. Lowe, No.

1:18-cv-934, 2019 WL 2643076, at *2 (M.D. Pa. June 27, 2019); Ahmed v.

Lowe, No. 3:16-cv-2082, 2017 WL 2374078, at *2-3 (M.D. Pa. May 31,

2017).

      8 U.S.C. §1182(d)(5)(A) is the only statute that permits an alien’s

release from §1225(b) custody. The statute provides that an alien may be

paroled into the United States if the Attorney General determines “on a case-

by-case basis” that “urgent humanitarian reasons or significant public

benefit” warrant the release. Id. Decisions under §1182 are purely

discretionary and the regulations prevent an IJ from “redetermin[ing]

conditions of custody” with respect to certain classes of aliens, including
                                      -6-
    Case 3:19-cv-01999-MEM-EBC Document 11 Filed 04/20/20 Page 7 of 11




“[a]rriving aliens in removal proceedings, including aliens paroled after arrival

pursuant to section 212(d)(5) of the Act.” 8 C.F.R. §1003.19(h)(2)(i)(B).

      Upon presentation for admission to the United States, Petitioner was

immediately detained and classified as an “arriving alien.” See 8 C.F.R.

§1001.1(q) (“The term arriving alien means an applicant for admission

coming or attempting to come into the United States at a port-of-entry.”).

Because he was never admitted into the United States, he is an inadmissible

arriving alien and his detention is controlled by §1225(b). There is no

statutory entitlement to bond hearings under §1225(b). In Jennings v.

Rodriguez, –– U.S. ––, 138 S.Ct. 830, 200 L.Ed.2d 122 (2018), the Supreme

Court reversed the Ninth Circuit’s holding that non-citizens detained under

§§1225(b)(1), (b)(2), and 1226(c) are entitled to bond hearings every six

months. Id. at 842. The Jennings Court reasoned:

      §1225(b) applies primarily to aliens seeking entry into the United
      States (“applicants for admission” in the language of the statute).
      Section 1225(b) divides these applicants into two categories.
      First, certain aliens claiming a credible fear of persecution under
      §1225(b)(1) “shall be detained for further consideration of the
      application for asylum.” §1225(b)(1)(B)(ii). Second, aliens falling
      within the scope of §1225(b)(2) “shall be detained for a [removal]
      proceeding.” §1225(b)(2)(A).

      Read most naturally, §§1225(b)(1) and (b)(2) thus mandate
      detention of applicants for admission until certain proceedings
      have concluded. Section 1225(b)(1) aliens are detained for
      “further consideration of the application for asylum,” and
                                      -7-
    Case 3:19-cv-01999-MEM-EBC Document 11 Filed 04/20/20 Page 8 of 11




      §1225(b)(2) aliens are in turn detained for “[removal]
      proceeding[s].” Once those proceedings end, detention under
      §1225(b) must end as well. Until that point, however, nothing in
      the statutory text imposes any limit on the length of detention.
      And neither §1225(b)(1) nor §1225(b)(2) says anything
      whatsoever about bond hearings.

Id. at 842. The court concluded that both §§1225(b)(1) and (b)(2) “mandate

detention until a certain point and authorize release prior to that point only

under limited circumstances. As a result, neither provision can reasonably

be read to limit detention to six months.” Id. at 844.

      Petitioner’s appeal of the IJ’s ruling is presently pending before the

BIA. He is therefore subject to mandatory detention. Id. at 844 (“Section

1225(b)(1) mandates detention ‘for further consideration of the application

for asylum,’ §1225(b)(1)(B)(ii), and §1225(b)(2) requires detention ‘for a

[removal] proceeding,’ §1225(b)(2)(A). The plain meaning of those phrases

is that detention must continue until immigration officers have finished

‘consider[ing]’ the application for asylum, §1225(b)(1)(B)(ii), or until removal

proceedings have concluded, §1225(b)(2)(A).”). Thus, based upon the

Supreme Court’s holding in Jennings, we are compelled to conclude that

Petitioner’s detention under 8 U.S.C. §1225(b) does not statutorily entitle him

to a bond hearing pending his asylum proceedings. Id. at 842.




                                      -8-
    Case 3:19-cv-01999-MEM-EBC Document 11 Filed 04/20/20 Page 9 of 11




      However, post Jennings, several district courts have considered the

issue of arriving aliens detained for unreasonably prolonged periods of time

under Section 1225(b) in the due process context. See, e.g. Pulatov v. Lowe,

No. 1:18-cv-0934, 2019 WL 2643076 (M.D. Pa. June 27, 2019); Destine v.

Doll, No. 3:17-cv-1340, 2018 WL 3584695 (M.D. Pa. July 26, 2018) (finding

that arriving aliens have Due Process rights and that a twenty-one month

period of detention pursuant to §1225(b) was unreasonable, and ordering an

individualized bond hearing); Fatule-Roque v. Lowe, No. 3:17-cv-1981, 2018

WL 3584696, at *6 (M.D. Pa. July 26, 2018) (determining that §1225(b)

detainees enjoy basic due process rights, but concluding that petitioner’s

detention was not so unduly prolonged that it rendered §1225(b)

unconstitutional as applied to him); Lett v. Decker, 346 F.Supp.3d 379

(S.D.N.Y. Oct. 10, 2018) (concluding that arriving aliens have Due Process

rights and that a nearly ten month period of detention pursuant to §1225(b)

was unreasonable, and ordering an individualized bond hearing). The Court

agrees with the weight of authority finding that arriving aliens, detained pre-

removal pursuant to §1225(b) have a due process right to an individualized

bond consideration once it is determined that the duration of their detention

has become unreasonable. Singh v. Sabol, No. 1:16-cv-2246, 2017 WL


                                     -9-
       Case 3:19-cv-01999-MEM-EBC Document 11 Filed 04/20/20 Page 10 of 11




1541847 (M.D. Pa. Apr. 28, 2017); see also Otis V. v. Green, No. 18-742

(JLL), 2018 WL 3302997 at *6-8 (D.N.J. July 5, 2018).

        In the matter sub judice, Petitioner has been detained since May 16,

2019, a period just shy of ten months. This Court and others have previously

determined that arriving aliens who have been subject to detention under

§1225(b) for longer periods of time were not entitled to bond hearings

because their detention had not yet reached the point of being arbitrary or

unreasonable. See Fatule-Roque, 2018 WL 3584696, at *6 (concerning a

fifteen-month period of detention); Otis V., 2018 WL 3302997, at *8

(addressing detention for a period of just over a year). These cases compel

the Court to conclude that Petitioner’s detention of slightly less than ten

months under § 1225(b) “is not an unconstitutional application of the statute”

at present. See Otis V., 2018 WL 3302997, at *8. As such, he remains

subject to mandatory detention and is not entitled to a bond hearing at this

time.



III.    Conclusion

        For the foregoing reasons, Petitioner’s petition for a writ of habeas

corpus pursuant to 28 U.S.C. §2241 will be denied without prejudice to his


                                     - 10 -
       Case 3:19-cv-01999-MEM-EBC Document 11 Filed 04/20/20 Page 11 of 11




right to file another petition should his detention under §1225(b) become

arbitrary or unreasonable.



                               s/ Malachy E. Mannion
                               MALACHY E. MANNION
                               United States District Judge

DATED:        April 20, 2020
19-1999-01




                                     - 11 -
